United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1483
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Lisa Ann Schofield,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 16, 2007
                                Filed: February 22, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

     Lisa Schofield appeals the 162-month prison sentence the district court1
imposed after she pleaded guilty to conspiracy to distribute 500 grams or more of a
methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.
On appeal, Schofield argues that the sentence is unreasonable.

      We conclude that the sentence is not unreasonable. The district court gave a
considered explanation for its sentence, taking into account sentencing factors under

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
18 U.S.C. § 3553(a). See United States v. Long Soldier, 431 F.3d 1120, 1123 (8th
Cir. 2005) (relevant inquiry is whether court actually considered § 3553(a) factors and
whether appellate court’s review of those factors leads it to conclude that they support
finding of reasonableness); United States v. Lamoreaux, 422 F.3d 750, 756 (8th Cir.
2005) (nothing in § 3553(a) or Booker2 requires “robotic incantations” that each factor
was considered). The district court commented on Schofield’s personal history and
circumstances, but was persuaded that a sentence near the top of the Guidelines range
was appropriate in light of the dangerousness of her drug activities, her need for drug
treatment, and the circumstances surrounding the offense including the murders of two
confidential informants. See U.S.S.G. § 3553(a)(1) (nature and circumstances of
offense; history and characteristics of defendant); (2)(A) (seriousness of offense);
(2)(D) (needed training, medical care, or other correctional treatment).

      Accordingly, we affirm.
                     ______________________________




      2
       United States v. Booker, 543 U.S. 220 (2005)

                                          -2-